ON PETITION FOR REHEARING
DAUKSCH, Judge.
In his Petition for Rehearing appellant correctly points out we should have ordered the trial court to hold an evidentiary hearing to determine the truth and substance of appellant’s allegations that he was denied effective assistance of counsel at trial.
The order denying the motion for post conviction relief is reversed and this cause is remanded for an evidentiary hearing and an order, with findings of fact, either granting or denying the said motion.
REVERSED AND REMANDED.
COBB and FRANK D. UPCHURCH, JJ., concur.